DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Invention I in the reply filed on 7/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONG et al. (US PG Pub 2012/0080806, hereinafter Song).
Regarding claim 1, figure 1 of Song discloses a plurality of memory devices including first, second, and third memory devices (110e-110g), the first memory device including a first bond pad, the second memory device including a second bond pad, the third memory device including a third bond pad, the second memory device disposed between the first and third memory devices;
a first conductor coupled to the first and second bond pads;
a second conductor coupled to the second and third bond pads; and
a third conductor coupled to the second bond pad and configured to provide a signal to the second bond pad, wherein the first conductor provides the signal from the second bond pad to the first bond pad with a first signal timing and the second conductor provides the signal from the second bond pad to the third bond pad with a second signal timing equal to the first signal timing (the first and second conductors are of equal length).
Regarding claim 2, figure 1 of Song discloses the second memory device comprises a center memory device of the plurality of memory devices.
Regarding claim 3, figure 1 of Song discloses a fourth memory device (310h) including a fourth bond pad, the apparatus further comprising a fourth conductor coupled to the third and fourth bond pads.
Regarding claim 4, figure 1 of Song discloses a fifth memory device (310d) including a fifth bond pad, the apparatus further comprising a fifth conductor coupled to the first and fifth bond pads, wherein the signal provided through the third and fourth conductors to the fourth bond pad has a third signal timing and the signal provided through the first and fifth conductors to the fifth bond pad has a fourth signal timing equal to the third signal timing (since the first, second, fourth and fifth conductors are of equal length).
Regarding claim 5, figure 1 of Song discloses the first, third, fourth, and fifth conductors have a same propagation delay (since they are the same material).
Regarding claim 6, figure 1 of Song discloses the plurality of memory devices comprises a stack of memory devices.
Regarding claim 7, figure 1 of Song discloses the plurality of memory devices comprises an even number of memory devices.
Regarding claim 8, figure 1 of Song discloses the plurality of memory devices comprises an odd number of memory devices.
Regarding claim 9, figure 1 of Song discloses the first and second conductors comprise bond wires.
Regarding claim 10, figure 1 of Song discloses a propagation delay of the signal through the first conductor and a propagation delay of the signal through the second conductor are equal (they are equal in length).
Regarding claim 19, figure 1 of Song discloses
a stack of semiconductor devices including a lowest semiconductor device, a highest semiconductor device, and at least one intermediate semiconductor device disposed between the lowest and highest semiconductor devices;
a plurality of conductors coupled to bond pads of the semiconductor devices of the stack; and
a source conductor coupled to a point of coupling at a bond pad of one of the at least one intermediate semiconductor device, wherein first and second ones of the plurality of conductors are also coupled to the bond pad of one of the at least one intermediate semiconductor device.
Regarding claims 20-22, figure 1 of Song discloses the entire claimed invention as noted in the above rejections.
Regarding claim 23, figure 1 of Song discloses a substrate (102) to which the stack of semiconductor devices are attached, the substrate including a conductive signal line (below 120) to which the source conductor is coupled; and a circuit coupled to the conductive signal line and attached to the substrate (¶ 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895